 

Exhibit 10.2

 



FIRST AMENDMENT TO OPTION AGREEMENT

 

THIS FIRST AMENDMENT TO OPTION AGREEMENT is entered into by and between Clear
Creek County Development Company LLC, a Colorado Limited Liability Company,
(hereinafter “Clear Creek” or “Purchaser”) and GOLD MOUNTAIN DEVELOPMENT LLC,
LLC, AND NEVADA GOLD & CASINOS, INC., (hereinafter collectively the “Seller” or
“Nevada Gold”).

 

WHEREAS, on or about April 8, 2013, Purchaser and Seller entered into that
certain OPTION AGREEMENT (the “Agreement”) covering the contemplated sale of
approximately 260 acres, more or less, of vacant land located in Gilpin County,
Colorado, owned by Seller and more fully defined therein, and referred to
therein as the Property, and,

 

WHEREAS, the Parties hereto desire to amend said Option Agreement and replace it
with the terms and conditions contained herein (“the Amendment”),

 

NOW THEREFORE, for good and valuable consideration, Purchaser and Seller agree
to Amend the Option Agreement as follows:

  

1. The Property. The Agreement included in the definition of “Property” a mining
claim no longer owned by Nevada Gold, and specifically described as the East
Williams Lode Mining Claim, US Survey No. 588 (“East Williams 588”); this
Amendment excludes that claim from the definition of the Property, and going
forward the Property shall mean all those claims contained on the legal
description Exhibit to the Agreement, less the East Williams 588 (hereinafter
the “Property”).

 

2. Property Purchase. Upon completion of the terms and conditions contained
herein, Clear Creek will purchase the Property as set forth below.

 

3. Purchase Price. The purchase price for the Property shall be Seven Hundred
and Fifty Thousand Dollars (US $750,000.00).

 

4. Initial Payment. On or before the Closing Date (defined below), Clear Creek
will pay Nevada Gold Seventy-Five Thousand Dollars (US $75,000.00) (the “initial
payment”), which sum will be applied against the purchase price.

 

5. Remaining Payments. After the initial payment is made, Seller will retain and
carry-back a Promissory Note, and first lien Deed-of-Trust against the Property
(the “carry-back documents”), for the remaining amount due to the Seller, in a
form satisfactory to Seller and Purchaser, and containing standard commercial
terms, including but not limited to strict due-on-sale terms, as well as no
pre-payment penalty(ies) for the Purchaser, and also the following additional
terms:

 

a. Monthly Payment. Purchaser will pay Seller Two Thousand Eight Hundred and
Twelve Dollars and Fifty Cents ($2,812.50) each month, due on the last day of
each month, with the first payment being due on April 30, 2016, which monthly
payments will represent 5% interest-only payments on the Seller carry-back
Promissory Note, and Deed-of-Trust, in the amount of Six Hundred and
Seventy-Five Thousand Dollars ($675,000.00).

 

b. Balloon Payment. All outstanding amounts not paid against the Promissory Note
and Deed of Trust, will be due in full, on or before April 30, 2019.

 

6. Title Insurance. No title insurance shall be required or given, and Purchaser
will take title to the Property as-is, with no warranties from Seller.

 



 

 

 

7. Property Taxes: Purchaser remains responsible for payment of all property
taxes accruing during the term of the original Option Agreement and after the
sale, and no proration of taxes shall be made at closing, but all shall be paid
by Purchaser.

 

8. Title to Property. Subject to payment as provided herein, and upon Seller’s
satisfaction with, and approval of the carry-back documents, Nevada Gold shall
execute and deliver a Quit-Claim deed transferring the Property to the
Purchaser, on or before the Closing Date.

 

9. Closing Date. The Closing Date shall be April 22, 2016, unless otherwise
mutually agreed to by the Parties hereto.

 

a. Settlement Statements. At closing, Nevada Gold and Clear Creek shall execute
the documents necessary to complete the transaction and those documents will
include a Statement of Settlement satisfactory to and approved by both Parties.

 

b. Transaction Costs. Clear Creek shall pay the cost of recording the deed, the
documentary fee, and the cost of recording the deed of trust. Each party shall
be responsible for payment of its own attorneys’ and brokers’ fees.

 

10. Nevada Gold’s Use of the Property Prior to Closing Date. From and after the
Effective Date of this Agreement, Nevada Gold shall not grant or convey any
easement, lease, license, permit, lien or any other legal or beneficial interest
in or to the Property without the prior written consent of Clear Creek, nor
shall Nevada Gold knowingly violate, or allow the violation of, any law,
ordinance, rule or regulation affecting the Property. Nevada Gold shall do or
cause to be done all things reasonably within its control to preserve intact and
unimpaired any and all easements, grants, appurtenances, privileges and licenses
in favor of or constituting any portion of the Property to the extent known by
Nevada Gold.

 

11. Condemnation. If notice is received by Nevada Gold prior to Closing that any
portion of the Property shall be taken in condemnation or pursuant to the right
of eminent domain, or if any such proceeding (judicial, administrative or
otherwise) is commenced after the Effective Date hereof, any award or proceeds
received by Nevada Gold from such condemnation or right of eminent domain
proceeding shall be applied against, and reduce, the Purchase Price hereunder.
If such proceeding has not been concluded as of the date of Closing, there shall
be no reductions in the Purchase Price and all amounts thereafter awarded
relating to the Property shall belong to Clear Creek

 

12. Nevada Gold’s Warranties/Property Condition. Nevada Gold hereby represents,
warrants, and agrees that on the date of Closing:

 

a. Status and Authority. Nevada Gold has the legal power and authority to own,
sell, convey and transfer the Property, and Mike Shaunnessy has the legal and
corporate power and authority to enter into this Amendment and to execute a
quit-claim deed on behalf of Seller for the benefit of Purchaser to transfer the
Property, and doing so shall not result in a breach of, or constitute a default
under, any indenture, loan or credit agreement, mortgage, deed of trust or other
agreement to which Nevada Gold is a party or by which Nevada Gold or the
Property may be bound. Nevada Gold is not a “foreign person” within the meaning
of Section 1445, et seq., of the Internal Revenue Code of 1986, as amended, or
any regulations promulgated thereunder.

 

13. Brokers. If any individual or entity shall assert a claim to a finder's fee
or commission as a broker or a finder for the transfer of the Property, then the
party who is alleged to have retained such individual or entity shall defend,
indemnify and hold harmless the other party from and against any such claim and
all costs, expenses, liabilities and damages incurred in connection with such
claim or any action or proceeding brought thereon.

 



2 

 

 

14. Miscellaneous.

 

a. Assignment. Clear Creek may assign the rights and obligations of this
Agreement to RSM Partners LLC, which is an entity owned by Clear Creek and its
financial partner Maplewood Advisors CO, LLC. Any other assignment will require
the consent of Nevada Gold.

 

b. Amendment. No amendment or modification of this Agreement shall be valid or
binding unless reduced to writing and executed by the parties hereto or their
assigns.

 

c. Notices. All notices required herein shall be in writing and delivered to the
parties hereto, or mailed to the parties hereto by personal delivery, recognized
overnight courier or delivery services, or registered or certified mail, postage
prepaid, return receipt requested, at the addresses set forth below:

 

If to Clear Creek:Clear Creek County Development Company LLC

ATTN: Sean W. Doyle

950 S. Cherry Street, #1220

Denver, Colorado 80246

Phone: (303) 837-9171

Fax: (303) 379-2048

Email: sean@fitallc.com

 

If to Nevada Gold:Nevada Gold & Casinos, Inc.

ATTN: Michael P. Shaunnessy, CEO

133 E. Warm Springs Road, Suite 102

Las Vegas, Nevada 89119

Phone: (720) 681-1000

Email: mshaunnessy@nevadagold.com

  

Any such notice shall be deemed effectively given and received at the time of
delivery, if delivered personally or by an express mail service for which a
delivery receipt has been obtained, or five (5) days after the same is deposited
in the United States mail, if mailed, provided the sending party has a return
receipt. Either party may designate a different address for the purpose of this
Section by notice given in accordance herewith.

 

d. Adequate Consideration. Both parties agree that the covenants and promises
contained herein are good and sufficient consideration for their respective
obligations required hereunder.

 

e. Further Assurances. Each party hereto shall from time to time execute and
deliver such further instruments as the other party or its counsel may
reasonably request to effectuate the intent of this Agreement.

 

f. Controlling Law. The parties hereto expressly agree that the terms and
conditions hereof, and subsequent performance hereunder, shall be construed and
controlled by the laws of the State of Colorado.

 



3 

 

 

g. Legal Expenses. In the event that either party takes legal action against the
other in order to enforce the terms of this Agreement, the party in whose favor
final unappealable judgment is entered shall be entitled to recover from the
other party any legal expenses incurred, including reasonable costs and
attorneys’ fees to be fixed by the court which shall render such judgment.

 

h. Interpretation. Section headings used in this Agreement are for convenience
of reference only and shall not affect the construction of any provision of this
Agreement. As used herein, the singular shall include the plural, and vice
versa; and any gender shall be deemed to include the masculine, feminine and
neuter gender. Should any term or condition hereof be deemed void or
unenforceable, the remaining provisions of this Agreement shall remain in full
force and effect. Each and every provision of this Agreement has been
independently, separately and freely negotiated by the parties as if this
Agreement were drafted by all parties hereto. The parties, therefore, waive any
statutory or common law presumption which would serve to have this document
construed in favor of, or against, either party.

 

i. Binding Effect. The provisions hereof shall be binding upon and inure to the
benefit of the heirs, successors, personal representatives and assigns of the
parties.

 

j. Waiver. No exercise or waiver, in whole or in part, of any right or remedy
provided for in this Agreement shall operate as a waiver of any other right or
remedy, except as otherwise provided herein. No delay on the part of any party
in the exercise of any right or remedy shall operate as a waiver thereof.

 

k. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall constitute an original, but all together shall constitute one and
the same Agreement.

 

l. Facsimile Signatures. Facsimile signatures hereafter shall be considered
legal and binding with regard to this Agreement, including any written notices,
addenda and amendments.

 

m. Entire Agreement. This Agreement and the Exhibits attached hereto embody the
entire Agreement between the parties hereto and supersede any and all prior
agreements and understandings, written or oral, formal or informal.

 

n. Time of the Essence. Time is of the essence of this Agreement, and Clear
Creek and Nevada Gold hereby agree to perform each and every obligation
hereunder in a prompt and timely manner; provided, however, that if the date of
the performance of any action or the giving of any notice which is required
hereunder, occurs on a Saturday, Sunday or legal holiday, the date for
performance or giving of notice shall be the next succeeding business day.

 

o. Recitals. The Recitals set forth above are hereby made a binding and integral
part of this Agreement.

 

15. Effective Date of Agreement. The “Effective Date” of this Agreement
referenced throughout this Agreement shall be the latest date on which either of
the parties has executed this Agreement; and the latest party executing this
Agreement shall notify the other of such execution within 24 hours thereof,
either by written or oral communication. Clear Creek may not record in the
County records this Agreement or any other document related to the Option
Agreement, except that simultaneously with closing and/or after closing Clear
Creek may record that which is necessary to complete the transaction.

 

16. As-Is Condition: THE PARTIES HEREBY ACKNOWLEDGE AND AGREE AS FOLLOWS: (A)
CLEAR CREEK’S PRINCIPAL, SEAN W. DOYLE, IS A SOPHISTICATED PURCHASER WHO IS
FAMILIAR WITH THIS TYPE OF PROPERTY; (B) EXCEPT AS MAY BE SPECIFICALLY SET FORTH
IN THIS AGREEMENT, NEITHER NEVADA GOLD NOR ANY OF ITS AGENTS, REPRESENTATIVES,
OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS, OR EMPLOYEES HAS MADE OR WILL MAKE
ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, WHETHER ORAL OR
WRITTEN, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY; AND (C) THE PROPERTY
IS BEING SOLD TO CLEAR CREEK IN ITS PRESENT "AS IS" CONDITION SUBJECT TO THE
REPRESENTATIONS, WARRANTIES AND COVENANTS OF NEVADA GOLD CONTAINED HEREIN.
SUBJECT TO THE TERMS HEREOF, CLEAR CREEK WILL BE AFFORDED THE OPPORTUNITY TO
MAKE ANY AND ALL INSPECTIONS OF THE PROPERTY AND SUCH RELATED MATTERS AS CLEAR
CREEK MAY REASONABLY DESIRE AND, ACCORDINGLY, CLEAR CREEK WILL RELY SOLELY ON
ITS OWN DUE DILIGENCE AND INVESTIGATIONS IN PURCHASING THE PROPERTY. IN THE
EVENT OF ANY CONFLICT WITH ANY OTHER SECTION OR PROVISION IN THIS AGREEMENT THIS
PROVISION WILL SUPERSEDE ANY CONFLICTING OR INCONSISTENT PROVISION.

 

17. Amendment Controls. In the case of a conflict between this Amendment, and
the original Option Agreement, this Amendment shall control.

 



4 

 



 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Option
Agreement on the dates specified below.

 



  CLEAR CREEK COUNTY DEVELOPMENT COMPANY LLC   a Colorado Limited Liability
Company         By:     Name:                                   Title:     Date:
                GOLD MOUNTAIN DEVELOPMENT, LLC   And NEVADA GOLD & CASINOS, INC.
        By:     Name:     Title:     Date:  

 





5 

